DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 5, 8 are objected to because of the following informalities:  
Claim 3 recites the limitation “the piston position” in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the first output current” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. The objection appears to be resolved if claim 5 is amended to depend from claim 3 instead of claim 1.

Claim 5 recites the limitation “the predetermined offset distance” in line 6. There is insufficient antecedent basis for this limitation in the claim. The objection appears to be resolved if claim 5 is amended to depend from claim 3 instead of claim 1.

Claim 5 recites the limitation “the predetermined offset distance” in line 9. There is insufficient antecedent basis for this limitation in the claim. The objection appears to be resolved if claim 5 is amended to depend from claim 3 instead of claim 1.

Claim 5 recites the limitation “the second output current” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. The objection appears to be resolved if claim 5 is amended to depend from claim 3 instead of claim 1.

Regarding claim 8, line 2, the limitation “the quantity of substance” appears to be amended to recite “a quantity of the substance” in order to resolve antecedent basis and referring “substance” recited in claim 1, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, line 2, the limitation “a container” renders the claim indefinite because the claim is unclear if “a container” and “a barrel” recited in claim 1, line 2 are same or different. For examination purposes, examiner construes “a container” same as “a barrel” because the original disclosure only discloses a single apparatus that contains a substance. In claim 7, “a barrel” and “a container” are both holding the same substance. Claim 7 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 7 is amended to recite “the barrel” instead of “a container”.

Regarding claim 19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 5,782,814).
Regarding claim 9, Brown discloses a drug delivery apparatus (figures 1-7), comprising: 
a barrel 50 to contain a substance 34; 
a piston 36 slidable in the barrel 50 along a piston course (course being a longitudinal path along which element 36 slides); 
a supply circuit 26 (column 6, lines 56-61) to provide input currents; 
an antenna (antenna is construed as being formed by elements 74, 48, 46, 42, 44, inserting element 50 into element 84 can be construed as being affixed) affixed along the barrel 50 including: 
a circuit board (element 74, 44, 42 along with portion of material holding or comprising these elements can be reasonably broadly construed as a circuit board) with a plurality of layers (each circular/coil shape of element 74 as shown in figure 2 below by element “L” can be construed as layer and additionally, elements 44 and 42 together are forming a single layer separate from each circular shape of element 74) stacked on top of each other (as shown in figure 2 below, each “L” is stacked on top of each other, similar interpretation can be performed for other embodiments disclosed in figures 3-7) and connected to the supply circuit 26, and 
a plurality of coils (each “L” in figure 2 below having a coil of element 74 or elements 44, 42 together forms a plurality of coils) on the plurality of layers to 
receive the input currents (column 6, lines 56-61), 
generate an inductance (column 6, lines 56-61) with the piston 36, and 
provide output currents (column 6, lines 60-61, “changing magnetic field B passing through measuring loop 70” can be construed as output currents, column 8, lines 5-16, currents used by element 29 to measure inductance can be construed as output currents) commensurate with the inductance; and processing circuitry 30 connected to the plurality of coils (each “L” in figure 2 below having a coil of element 74 or elements 42, 44 together forms a plurality of coils) and configured to 
receive (column 7, lines 5-8, 13-14, column 8, lines 5-7) the output currents, and 
determine (column 7, lines 5-11, 14-16, 21-35, column 8, lines 21-24, in order to determine dose delivered to patient, microprocessor requires to determine quantity of element 34 inside element 50) a quantity of the substance 34 inside the barrel 50 based on the output currents. 

    PNG
    media_image1.png
    740
    363
    media_image1.png
    Greyscale


Regarding claim 10, Brown teaches wherein the plurality of coils (each “L” in figure 2 above having a coil of element 74 together forms a plurality of coils) extends along the piston course (course being a longitudinal path along which element 36 slides).

Regarding claim 11, Brown teaches wherein at least two coils (any of two of the plurality of coil of element 74 in “L” in figure 2 above) of the plurality of coils are offset (offset longitudinally to thereby allowing stacking) by a predetermined offset distance (distance between two “L” in figure 2 above) from each other to provide a first output current commensurate with the piston position within a first part of the piston course and a second output current commensurate with the piston position within a second part of the piston course (each coil of element 74 in “L” in figure 2 above plays a roles in giving an output based on piston position within a particular part of the piston course).

Regarding claim 12, Brown teaches wherein the offset distance is substantially equal to half of a width of the at least two coils (any of two of the plurality of coil of element 74 in “L” in figure 2 above can be construed as being substantially equal to half of a width of the at least two coils because claim do not require exactly equal to half of a width of the at least two coil, alternatively, two of the plurality of coil of element 74 in “L” in figure 2 that is separated substantially equal to half of a width of the at least two coils can be construed as the offset distance is substantially equal to half of a width of the at least two coils).

Regarding claim 14, Brown discloses a drug delivery apparatus (figures 1-7), comprising: 
a barrel 50 to contain a substance 34; 
a piston 36 slidable in the barrel 50 along a piston course (course being a longitudinal path along which element 36 slides); 
a measuring system (system formed by elements 74, 48, 46, 42, 44, 70 and/or 29, inserting element 50 into element 84 can be construed as being affixed) affixed along the barrel 50 to generate a contactless interaction (column 7, lines 59-67, “inductance”, although reference is made to a specific embodiment, all the embodiments include use of inductance) with the piston 36, and provide output currents (column 6, lines 60-61, “changing magnetic field B passing through measuring loop 70” can be construed as output currents, column 8, lines 5-16, currents used by element 29 to measure inductance can be construed as output currents) commensurate with a quantification of the contactless interaction; and 
processing circuitry 30 configured to 
receive (column 7, lines 5-8, 13-14, column 8, lines 5-7) the output currents, and 
determine (column 7, lines 5-11, 14-16, 21-35, column 8, lines 21-24, in order to determine dose delivered to patient, microprocessor requires to determine quantity of element 34 inside element 50) a variable (quantity of the substance 34 inside the barrel 50 or dose volume) dependent on a position of the piston 36 inside the barrel 50 based on the output currents. 

Regarding claim 15, Brown teaches wherein the contactless interaction is an inductance interaction (column 7, lines 59-67, “inductance”, although reference is made to a specific embodiment, all the embodiments include use of inductance) is an inductance interaction and the measuring system includes a plurality of coils (each “L” in figure 2 below having a coil of element 74 or elements 44, 42 together forms a plurality of coils) to generate the inductance interaction.

Regarding claim 16, Brown teaches wherein the piston 36 includes an inductance marker 82 (figure 2).

Regarding claim 17, Brown teaches wherein the contactless interaction is a magnetic field (column 6, line 62-column 7, line 4) and the measuring system includes magnetic field sensor 70, 29 to sense the magnetic field.

Regarding claim 18, Brown teaches wherein the piston includes a magnetic marker 82 to generate the magnetic field (column 6, line 62-column 7, line 4).

Regarding claim 19, Brown teaches wherein the contactless interaction is a magneto-inductive interaction and the measuring system includes magneto-inductive sensors 70, 29 for example displacement sensors (elements 70 and 29 can be construed as displacement sensors).

Claim(s) 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2009/0112160 A1).
Regarding claim 14, Yang teaches a drug delivery apparatus (figure 2), comprising: 
a barrel 5 (figures 3, 3A) to contain a substance (paragraph 0063, content filled inside element 5); 
a piston 6 slidable in the barrel 5 along a piston course (course being a path along which element 6 travels); 
a measuring system 7, 8 affixed along the barrel to 
generate a contactless interaction (paragraph 0063) with the piston 6, and 
provide output currents (paragraph 0063 signals used by the controller to detect the position of piston) commensurate with a quantification of the contactless interaction; and 
processing circuitry (paragraph 0063, “controller”) configured to receive the output currents, and determine a variable dependent (paragraph 0063, determining if “all warm water or liquid food in element 5 has been fed into patient’s stomach” and/or empty/filled state of element 5 can be construed as a variable) on a position of the piston inside the barrel based on the output currents.

Regarding claim 20, Yang teaches wherein the contactless interaction is a sonic interaction (paragraph 0063, ultrasound or infrared) and the measuring system includes a microwave generator 7, 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,782,814) in view of Kingery (US 2006/0065713 A1).
Regarding claim 1, Brown discloses a drug delivery apparatus (figures 1-7), comprising: 
a barrel 50 to contain a substance 34; 
a piston 36 slidable in the barrel 50 along a piston course (course being a longitudinal path along which element 36 slides); 
a supply circuit 26 (column 6, lines 56-61) to provide input currents; 
an antenna (antenna is construed as being formed by elements 74, 48, 46, 42, 44, inserting element 50 into element 84 can be construed as being affixed) affixed along the barrel 50 including: 
a circuit board (element 74, 44, 42 along with portion of material holding or comprising these elements can be reasonably broadly construed as a circuit board) with a plurality of layers (each circular/coil shape of element 74 as shown in figure 2 above by element “L” can be construed as layer and additionally, elements 44 and 42 together are forming a single layer separate from each circular shape of element 74) stacked on top of each other (as shown in figure 2 above, each “L” is stacked on top of each other, similar interpretation can be performed for other embodiments disclosed in figures 3-7) and connected to the supply circuit 26, and 
a plurality of coils (each “L” in figure 2 above having a coil of element 74 or elements 44, 42 together forms a plurality of coils) on the plurality of layers to 
receive the input currents (column 6, lines 56-61), 
generate an inductance (column 6, lines 56-61) with the piston 36, and 
provide output currents (column 6, lines 60-61, “changing magnetic field B passing through measuring loop 70” can be construed as output currents, column 8, lines 5-16, currents used by element 29 to measure inductance can be construed as output currents) commensurate with the inductance; 
processing circuitry 30 configured to 
receive (column 7, lines 5-8, 13-14, column 8, lines 5-7) the output currents, 
determine (column 7, lines 5-11, 14-16, 21-35, column 8, lines 21-24, in order to determine dose delivered to patient, microprocessor requires to determine quantity of element 34 inside element 50) a quantity of the substance 34 inside the barrel 50 based on the output currents. 
Brown is silent regarding a target identifier to detect a target marker and provide target reading signals commensurate with target information; a substance identifier to read a substance marker and provide substance reading signals commensurate with substance information; and processing circuitry configured to receive the target reading signals, and the substance reading signals, extract the target information based on the target reading signals, and extract the substance information based on the substance reading signals.
However, Kingery teaches a system (figure 1) and method for monitoring administration of medical products to the patient comprising a target identifier 14 (figure 1) to detect a target marker 12 and provide target reading signals (paragraph 0022, “response signal”) commensurate with target information; a substance identifier 18 to read a substance marker 16 and provide substance reading signals (paragraph 0034, “informational signal”) commensurate with substance information; and processing circuitry 22 configured to receive the target reading signals (paragraph 0031, lines 6-9), and the substance reading signals (paragraph 0034, lines 4-7), extract the target information (paragraph 0031) based on the target reading signals, and extract the substance information (paragraph 0041) based on the substance reading signals for the purpose of resolving the issues associated with the manual effort-intensive approaches of tracking the substance, matching to the prescription of the patient, timing of use etc. (paragraphs 0003, 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery apparatus of Brown to incorporate a target identifier to detect a target marker and provide target reading signals commensurate with target information; a substance identifier to read a substance marker and provide substance reading signals commensurate with substance information; and processing circuitry configured to receive the target reading signals, and the substance reading signals, extract the target information based on the target reading signals, and extract the substance information based on the substance reading signals as taught by Kingery for the purpose of resolving the issues associated with the manual effort-intensive approaches of tracking the substance, matching to the prescription of the patient, timing of use etc. (paragraphs 0003, 0004).

Regarding claim 2, Brown discloses wherein the plurality of coils (each “L” in figure 2 above having a coil of element 74 together forms a plurality of coils) extends along the piston course (course being a longitudinal path along which element 36 slides).

Regarding claim 3, Brown discloses wherein at least two coils (any of two of the plurality of coil of element 74 in “L” in figure 2 above) of the plurality of coils are offset (offset longitudinally to thereby allowing stacking) by a predetermined offset distance (distance between two “L” in figure 2 above) from each other to provide a first output current commensurate with the piston position within a first part of the piston course and a second output current commensurate with the piston position within a second part of the piston course (each coil of element 74 in “L” in figure 2 above plays a roles in giving an output based on piston position within a particular part of the piston course).

Regarding claim 4, Brown discloses wherein the offset distance is substantially equal to half of a width of the at least two coils (any of two of the plurality of coil of element 74 in “L” in figure 2 above can be construed as being substantially equal to half of a width of the at least two coils because claim do not require exactly equal to half of a width of the at least two coil, alternatively, two of the plurality of coil of element 74 in “L” in figure 2 that is separated substantially equal to half of a width of the at least two coils can be construed as the offset distance is substantially equal to half of a width of the at least two coils).

Regarding claim 6, Brown is silent regarding wherein the target marker is a radio frequency identification chip and the target identifier is configured to read the radio frequency identification chip.
However, Kingery teaches wherein the target marker 12 is a radio frequency identification chip (paragraph 0031, “RFID”) and the target identifier 14 is configured to read the radio frequency identification chip (paragraph 0031) for the purpose of collecting target’s information to further perform verification process prior to injecting substance into the target (paragraph 0031).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery apparatus to comprise wherein the target marker is a radio frequency identification chip and the target identifier is configured to read the radio frequency identification chip as taught by Kingery for the purpose of collecting target’s information to further perform verification process prior to injecting substance into the target (paragraph 0031).

Regarding claim 7, Brown is silent regarding wherein the substance marker is a radio frequency identification chip placed on a container containing the substance and the substance identifier is configured to read the radio frequency identification chip.
However, Kingery teaches wherein the substance marker 16 is a radio frequency identification chip placed on a container containing the substance and the substance identifier 18 is configured to read the radio frequency identification chip (paragraph 0034, lines 1-4) for the purpose of collecting the information regarding the substance for further verification purposes with the patient information (paragraphs 0039, 0040).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the drug delivery apparatus of Brown to incorporate wherein the substance marker is a radio frequency identification chip placed on a container containing the substance and the substance identifier is configured to read the radio frequency identification chip as taught by Kingery for the purpose of collecting the information regarding the substance for further verification purposes with the patient information (paragraphs 0039, 0040).

Regarding claim 8, Brown discloses further comprising a network controller (column 7, lines 13-20, column 6, lines 10-11, wires/connection that allows data transfer from element 30 to element 31, element 14 and/or element 71) configured to send the quantity of substance to at least one of a database and an electronic device but is silent regarding a network controller configured to send the target information and the substance information to at least one of a database and an electronic device.
However, Kingery teaches a network controller configured to send the target information and the substance information to at least one of a database (paragraphs 0031, 0039, “memory” can be construed as a database or an electronic device and network controller can be construed as wire/connection that transfers data from elements 14 and 18) and an electronic device for the purpose of transferring data for further processing the information such as verification/comparison prior to injecting the substance into the target (paragraph 0040).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the network controller of Brown to incorporate a network controller configured to send the target information and the substance information to at least one of a database and an electronic device as taught by Kingery for the purpose of transferring data for further processing the information such as verification/comparison prior to injecting the substance into the target (paragraph 0040).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record Brown et al. (US 5,782,814) is silent regarding the circuit board further includes: a first layer with a first single rectangular coil; a second layer with a second single rectangular coil; a third layer with a first pair of rectangular coils electrically connected to the first rectangular coil and offset by the predetermined offset distance to provide the first output current; and a fourth layer with a second pair of rectangular coils electrically connected to the second rectangular coil and offset by the predetermined offset distance to provide the second output current in combination with other claimed limitations of claims 5 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown (US 5,569,212), Brown (US 5,628,309), Brown (US 5,704,922), Brown et al. (WO 98/03215), Brown (US 5,720,733), Brown (US 5,792,117), Brown et al. (US 6,068,615), Brown et al. (US 6,110,148), Karunaratne et al. (US 2007/0066940 A1), Zhao et al. (US 2007/0093752 A1): discloses a drug delivery apparatus comprising voltage generator and circuitry to electrically determine injection doses in syringes.
Walker et al. (US 5,651,775): discloses a medication delivery system comprising scanning module for reading the drug related codes and tracking the syringe plunger advancement for determining delivery rate and volume of administered drug.
Smith et al. (US 2004/0015123 A1): discloses a design of a syringe with hall-position sensor to detect the position of the plunger within the barrel.
Martinez et al (US 2006/0229551 A1): discloses a design of a system to scan the target and substance to collect the information for ensuring correct substance delivery.
Berggren et al (WO 2008/003625 A1), Hansen (US 2009/0318876 A1): discloses a design of a syringe comprising a coil to generate a magnetic field having a spatial overlap with at least part of a medicament in a cartridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783